DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 discloses, “an electronic device comprising: a touch-sensitive surface; and one or more processors in communication with the touch-sensitive surface configured to perform a method including…”, which is indefinite as both an apparatus and method steps are claimed in the same claim.  It is unclear if the claim is an apparatus claim or a method claim.  Claims 16-20 are dependent on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0266674 A1 to Schropp, Jr.
As to claim 1, Schropp, Jr. discloses a method, comprising:
receiving a touch input patch from a touch-sensitive surface (Fig. 5A-5C and 8A-8C, paragraphs 0064-0065 and 0081-0082, where input device (100A) receives touch input patch (551A, 552A) in step (810));
in accordance with a determination that the touch input patch includes a palm portion and a thumb portion, evaluating only the thumb portion for grip criteria, the grip criteria including one or more of touch location criteria, size and shape criteria, density criteria, and inversion criteria (Fig. 5A-5C and 8A-8C, paragraphs 0064-0068, and 0081-0093, where the touch on pixels (551A) is determined to be a palm and the touch on pixels (552A) is determined to be a thumb as the first and second inputs in steps (840,855), respectively);
in accordance with a determination that the thumb portion satisfies at least one grip criteria, identifying the touch input patch as a grip input (Fig. 5A-5C and 8A-8C, paragraphs 0064-0068 and 0881-0093, where if it determined the touch on pixels (552A) is the thumb and meets the exclusion criteria, both pixels (551A, 552A) are excluded as valid touches as the user is gripping the input device (100A) at those locations); and
in accordance with a determination that the thumb portion does not satisfy at least one grip criteria, forgoing identifying the touch input patch as a grip input (Fig. 5A-5C and 8A-8C, paragraphs 0064-0068 and 0881-0093, where if it determined the touch on pixels (552A) is the thumb, but does not meet the exclusion criteria, pixels (552A) are not excluded as they are not part of a grip).
As to claim 2, Schropp, Jr. discloses the method, wherein the touch location criteria includes a requirement that the thumb portion is within a specified distance from an edge of the touch-sensitive surface (Fig. 1 and 5C, paragraphs 0055-0056 and 0066, where the exclusion criteria includes an input within a certain distance from the edge of sensing region (120)).
As to claim 3, Schropp, Jr. discloses the method, wherein the touch location criteria includes a requirement that at least a portion of the thumb portion is within a maximum distance threshold from an edge of the touch-sensitive surface nearest to the thumb portion (Fig. 1 and 5C, paragraphs 0055-0056 and 0066, where the exclusion criteria includes the input within a certain distance from the edge of the sensing region (120), which has a maximum distance).
As to claim 4, Schropp, Jr. discloses the method, wherein:
in accordance with a determination that the thumb portion is parallel to an edge of the touch-sensitive surface nearest the thumb portion, evaluating the thumb portion for the grip criteria using parallel size and shape criteria (Fig. 1, 3, 5C and 8B, paragraphs 0066-0068 and 0087, where the major and minor axis of the touch input is used to determine if the touch input meets the exclusion criteria).
As to claim 5, Schropp, Jr. discloses the method, further comprising:
determining a long axis and a short axis of the thumb portion (Fig. 5C, paragraphs 0065-0067, where the semi-major axis (552B) is the long axis and the semi-minor axis is the short axis);
in accordance with a determination that the long axis is parallel or substantially parallel to the edge, and a determination that the short axis is perpendicular or substantially perpendicular to the edge, determining that the thumb portion is parallel to the edge (Fig. 5C, paragraph 0065-0067, where the semi-major axis (552B) and semi-minor axis are used to determine the location of the thumb (552)).
As to claim 6, Schropp, Jr. discloses the method, wherein:
wherein the parallel size and shape criteria includes a requirement that the thumb portion has a width that is greater than a first predetermined minimum width and less than a first predetermined maximum width; and
wherein the parallel size and shape criteria includes a requirement that the thumb portion has a length that is greater than a first predetermined minimum length and less than a first predetermined maximum length (Fig. 1 and 5C, paragraphs 0055-0058 and 0066-0067, where when the length and width of the major (552B) and minor axis are within a range, they meet the exclusion criteria).
As to claim 7, Schropp, Jr. discloses the method, wherein:
in accordance with a determination that the thumb portion is perpendicular to an edge of the touch-sensitive surface nearest the thumb portion, evaluating the thumb portion for the grip criteria using perpendicular size and shape criteria (Fig. 1, 3, 5C and 8B, paragraphs 0066-0068 and 0087, where the major and minor axis of the touch input is used to determine if the touch input meets the exclusion criteria).
As to claim 9, Schropp, Jr. discloses the method, wherein:
wherein the perpendicular size and shape criteria includes a requirement that the thumb portion has a width that is greater than a first predetermined minimum width and less than a first predetermined maximum width; and
wherein the perpendicular size and shape includes a requirement that the thumb portion has a length that is greater than a first predetermined minimum length and less than a first predetermined maximum length (Fig. 1 and 5C, paragraphs 0055-0058 and 0066-0067, where when the length and width of the major (552B) and minor axis are within a range, they meet the exclusion criteria).
As to claim 10, Schropp, Jr. discloses the method, wherein the density criteria is satisfied when a density of touch nodes with positive touch node measurements in a portion of the touch-sensitive surface, including the thumb portion, is greater than a predetermined minimum density (Fig. 1, 3 and 8A-8C, paragraphs 0055-0059 and 0083-0091, where it is determined if touch on a certain number of pixels meets the exclusion criteria).
As to claim 13, Schropp, Jr. discloses the method, wherein the touch input patch has been filtered based on baseline touch data (Fig. 1, paragraph 0030, where processing system (110) performs filtering based on baseline data).
As to claim 14, Schropp, Jr. discloses the method, wherein the touch-sensitive surface is a touch-sensitive display (Fig. 1, paragraph 0033, where input device (100) is a touch screen with a sensing region (120)).
As to claim 15, Schropp, Jr. discloses limitations similar to claim 1.  In addition, Schropp, Jr. discloses an electronic device comprising: a touch-sensitive surface (Fig. 1, paragraph 0017, where input device (100) has a sensing region (120)); and one or more processors in communication with the touch-sensitive surface configured to perform a method (Fig. 1, paragraph 0027, processing system (110)).
As to claim 16, Schropp, Jr. discloses a limitation similar to claim 2.
As to claim 17, Schropp, Jr. discloses a limitation similar to claim 4.
As to claim 18, Schropp, Jr. discloses a limitation similar to claim 7.
As to claim 19, Schropp, Jr. discloses a limitation similar to claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0266674 A1 to Schropp, Jr. in view of U.S. Patent Pub. No. 2016/0034131 A1 to Kosaka.
As to claim 8, Schropp, Jr. discloses the method, further comprising:
determining a long axis and a short axis of the thumb portion (Fig. 5C, paragraph 0067, where the long axis is the major axis (552B) and the short access is the minor access).
Schropp, Jr. is deficient in disclosing 
in accordance with a determination that the short axis is parallel or substantially parallel to the edge, and a determination that the long axis is perpendicular or substantially perpendicular to the edge, determining that the thumb portion is perpendicular to the edge.
However, Kosaka discloses in accordance with a determination that the short axis is parallel or substantially parallel to the edge, and a determination that the long axis is perpendicular or substantially perpendicular to the edge, determining that the thumb portion is perpendicular to the edge (Fig. 1, 3, 6A and 6B, paragraph 0057, where controller (110) determines whether the long axis of the thumb touching the display (120) is orthogonal to the edge).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method determining a grip input on a touch-sensitive surface as taught by Schropp, Jr. by including determining the long axis of the thumb touching the touch-sensitive surface being perpendicular to the edge as taught by Kosaka.  The suggestion/motivation would have been in order to determine if the screen should be adjusted or shifted (Kosaka, paragraph 0057).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0266674 A1 to Schropp, Jr. in view of U.S. Patent Pub. No. 2016/0070338 A1 to Kim et al.
As to claim 12, Schropp, Jr. is deficient in disclosing the method, wherein:
the touch input patch corresponds to a previously identified grip; and
the grip criteria further includes a criterion that is satisfied when the touch input patch corresponding to the previously identified grip has been detected for less than a predetermined maximum duration.
However, Kim discloses the method, wherein:
the touch input patch corresponds to a previously identified grip (Fig. 9, paragraphs 0167-0179, where in step (S43) it is determined if the touch input corresponds to a previously identified grip); and
the grip criteria further includes a criterion that is satisfied when the touch input patch corresponding to the previously identified grip has been detected for less than a predetermined maximum duration (Fig. 9, paragraphs 0167-0179, where step (S43) is performed within a time period).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the method of determining a grip input on a touch-sensitive surface as taught by Schropp, Jr. by including identifying a touch input corresponding to a previously identified grip as taught by Kim.  The suggestion/motivation would have been in order to block the touch information corresponding to the grip to avoid a malfunction (Kim, paragraph 0178).
Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the inversion criteria further includes a criterion that is satisfied when a sum of negative touch node measurements in a portion of the touch-sensitive surface, including the thumb portion, is not greater than a sum of positive touch node measurements in the portion of the touch-sensitive surface”, in combination with the other limitations set forth in claim 11.
Claim 20 has a similar allowable limitation as claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627